                 Case 18-11736-KG             Doc 712       Filed 04/25/19        Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                       )        Chapter 7
                                                             )        Case No. 18-11736 (KG)
Heritage Home Group, LLC, et al.,                            )        (Jointly Administered)
                                                             )
                          Debtors.                           )        Hearing Date: 4/30/2019 at 3:00 p.m.

                               NOTICE OF TELEPHONIC HEARING1

          PLEASE TAKE NOTICE that a telephonic hearing related to the Motion of SB360

Capital Partners, LLC for Entry of an Order (i) Directing Debtors’ Secured Lender PNC

Bank, National Association to Immediately Remit Sale Proceeds Paid to PNC Subject to

SB360 Capital Partners, LLC’s Right to Payment of Its Fees and Reimbursement of

Expenses from Such Proceeds; and (ii) Granting Such Other and Further Relief as the Court

Deems Just and Proper [D.I. 661] has been set for April 30, 2019 at 3:00 p.m. (ET) before the

Honorable Kevin Gross in the United States Bankruptcy Court for the District of Delaware, 824

Market Street, 6th Floor, Wilmington, Delaware.


    Dated: April 25, 2019                               CKR LAW LLP

                                                        /s/ Marc J. Phillips
                                                        Marc J. Phillips (No. 4445)
                                                        1000 N. West Street, Suite 1200
                                                        Wilmington, DE 19801
                                                        Telephone: (302) 367-7834
                                                        Email: mphillips@ckrlaw.com
                                                                        and
                                                        Maura I. Russell (Admitted Pro Hac Vice)
                                                        1330 Avenue of the Americas
                                                        New York, NY 10019
                                                        Telephone: (212) 259-7300
                                                        Email: mrussell@ckrlaw.com

                                                        Counsel to SB360 Capital Partners, LLC



1
 Any person who wishes to appear telephonically at the April 30, 2019 hearing must contact COURTCALL, LLC at
866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.
